DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 2, 3, 5 and 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yeo et al. (US 2012/0248452) in view of Choung et al. (US 2010/0051934).

    PNG
    media_image1.png
    326
    671
    media_image1.png
    Greyscale

(Claim 2) Yeo et al. teach a display panel, comprising:
a substrate (210) having a plurality of pixel areas (paragraph 32, fig. 6);
a first metal layer (224) disposed on the substrate;
an insulating layer (240) disposed on the first metal layer;
a semiconductor layer (253a) disposed on the insulating layer and comprising a germanium-doped semiconductor compound (paragraph 115); and
a second metal layer (273a, 275b) disposed on the semiconductor layer,
Yeo et al. lack wherein a mobility of the semiconductor compound is greater than a mobility of amorphous silicon.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of manufacturing a high performance TFT.
 (Claim 3) Yeo et al. lack wherein the semiconductor compound of the semiconductor layer is an oxygen-rich germanium compound.
However, Choung et al. teach wherein the semiconductor compound of the semiconductor layer is an oxygen-rich germanium compound for the benefit of manufacturing a high performance TFT (paragraph 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of manufacturing a high performance TFT.
(Claim 5) Yeo et al. teach wherein the semiconductor compound of the semiconductor layer is an oxygen-rich germanium-silicon compound (paragraph 115).
(Claim 12) Yeo et al. teach a display device, comprising a display panel, wherein the display panel comprises:
a substrate (210) having a plurality of pixel areas (paragraph 32, fig. 6);
a first metal layer (224) disposed on the substrate;
an insulating layer (240) disposed on the first metal layer;
a semiconductor layer (253a) disposed on the insulating layer and comprising a germanium-doped semiconductor compound (paragraph 115); and

Yeo et al. lack wherein a mobility of the semiconductor compound is greater than a mobility of amorphous silicon.
However, Choung et al. teach wherein a mobility of the semiconductor compound is greater than a mobility of amorphous silicon for the benefit of manufacturing a high performance TFT (paragraph 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of manufacturing a high performance TFT.
(Claim 13) Yeo et al. lack wherein the semiconductor compound of the semiconductor layer is an oxygen-rich germanium compound.
However, Choung et al. teach wherein the semiconductor compound of the semiconductor layer is an oxygen-rich germanium compound for the benefit of manufacturing a high performance TFT (paragraph 44).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the references for the benefit of manufacturing a high performance TFT.
(Claim 14) Yeo et al. teach wherein the semiconductor compound of the semiconductor layer is an oxygen-rich germanium-silicon compound (paragraph 115).
Allowable Subject Matter
Claim 1 is allowable, because prior art does not teach wherein:

the semiconductor layer comprises an active layer disposed on the insulating layer; and
an N-typed doped layer disposed on the active layer.
Claims 4, 6 – 11 and 15 – 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Prior art made of record and not relied upon, considered pertinent to applicant's disclosure are listed in PTO – 892 Form.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGWE U ANYA whose telephone number is (571)272-1887.  The examiner can normally be reached on 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571) 272- 1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/IGWE U ANYA/Primary Examiner, Art Unit 2891                                                                                                                                                                                                        
March 1, 2021